Citation Nr: 1001343	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right knee 
disability, claimed as osteoarthritis.


REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
September 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In October 2008, the Board denied the Veteran's service 
connection claim for a right knee disability.  The Veteran 
then appealed the October 2008 decision to the United States 
Court of Appeals for Veterans Claims (Court).  A Joint Motion 
for Remand was submitted and in June 2009 the Court issued an 
order granting the motion, vacating the October 2008 Board 
decision and the matter was remanded pursuant to 38 U.S.C.A. 
§ 7252(a) for readjudication consistent with the motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking service connection for a right knee 
disability.  Pursuant to the 2009 Joint Motion and Court 
Order, the Board finds further development is necessary prior 
to analyzing the claim on the merits.

The Joint Motion indicated that VA failed in its duty to 
assist the Veteran.  In this regard, it was noted there is no 
evidence that VA requested treatment records from Dr. Smith, 
the Veteran's treating physician.  As such, on remand, the RO 
should request treatment records from Dr. Smith.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, the RO 
should request all of the Veteran's 
treatment records from Dr. Smith, his 
treating physician.  All efforts to 
obtain these records should be fully 
documented, and any negative response for 
records should be associated with the 
claims folder.  
Any other identified private treatment 
records should be requested, after 
obtaining the necessary 
authorization/consent forms.

2.  Upon completion of the above- 
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for a right knee 
disability.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case is returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

